Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
	1.	Applicant’s election on January 4, 2021 of Group I claims 1-10 and the species i) SEQ ID NOs: 25, 26, and 37 as the light chain CDR1-3, and SEQ ID NOs: 39 or 89, 40, and 51 as the heavy chain CDR1-3, and (ii)    the VL region sequence SEQ ID NO: 11, and the VH region sequence SEQ ID NO: 23 with traverse because consideration and examination of the groups specified in the Office Action should not impose an undue burden to the Office Action is acknowledged.
	2.	The elected species were found to be free of the prior art.  The remaining species of antibodies were rejoined for examination and found to be free of prior art.
3. 	Claims 1-10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on November 4, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	4.	Claims 1-20 are allowed.
	5	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
6.	The application has been amended as follows:
In the specification:
On page 1, line 4, --, issued as US Patent No.: 10,280,244, -- was inserted between “2017” and “which”. 
7.	It is noted that US 2017/0313776 A1 (Zhou et al. Nov. 2, 2017, effectively filed May 31, 2013) teaches anti-PD1 antibodies. See abstract and claims.  In particular, Zhou et al. teaches that anti-PD1 antibody A2 which comprises the LC-CDR2 (SEQ ID NO: 26) in its light chain variable domain (SEQ ID NO: 12).  See p. 22-Sequence Listing. However, Zhou et al. do not teach or suggest the antibody or antigen binding fragment which is capable of binding to PD-1 as currently claimed. 
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-08399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642